DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit to Application No. 16/892645 which claims domestic benefit to 16/577262 which claims domestic benefit to 14/625099 which claims domestic benefit to 13/218584 which has a filing date prior to March 16, 2013.  Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one claim presented or that have ever been presented in the instant application appears to be drawn to inventions having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the parent application. More specifically, claims 48 (first one, and second one has currently been rewritten as claim 54), and claims 50-51 features a drop volume of about 0.01 to 0.035 milliliters and for the delivered amount/dose of oxymetazoline to be about 0.01mg to about 0.035mg which lacks support in the parent\provisional  application and thus the effective filing date of at least one claim in the application appears to be 2/24/2022.
CONSEQUENTLY, THE AIA  INDICATOR IN THE INSTANT APPLICATION HAS BEEN CHANGED FROM ITS INITIAL SETTING OF “NO” TO THE MODIFIED SETTING OF “YES”.
Accordingly, this application is/will be examined under the AIA  (First-Inventor-to-File) law.  Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status:  Yes” (see upper right box on form PTOL-37/37D and/or PTOL-326/326AE). 

Status of Application
The response filed 08/19/2022 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claims 30, 48, 53 have been amended.
Claim 41 has been cancelled.
Claim 54 has been added.
Claims 30, 42-54 are pending in the case.
Claims 30, 42-54 are present for examination.
All grounds not addressed in the action are withdrawn or moot as a result of Applicant’s showing of unexpected result for the 0.1% oxymetazoline formulation or amendment.
Applicant’s arguments that Example 7 demonstrates that a single drop of 0.1% oxymetazoline had no change in pupil diameter after administration which was unexpected as alpha-2-adrengeric agonists are known to have mydriasis (dilation of pupil) as a side effect at various doses wherein the lack of dilation is unexpected is persuasive as it is evidence of criticality for the recited concentration of 0.1% oxymetazoline and overcomes the prior art of record. 
However, new grounds of rejection are set forth in the current office action as the prior art below teaches pharmaceutical compositions with 0.1% oxymetazoline commensurate in scope with the broad breath claimed.

Priority
This application repeats a substantial portion of prior Application No. 16/892645 filed 06/04/2020, as it removes disclosure previously presented in the prior application and adds disclosure not presented in the prior Application No. 16/892645.  Specifically, the instant application amends by preliminary amendment to remove the single drop volume from about 0.1 to 0.35 milliliters and then adds the disclosure to have the single drop volume to be about 0.01 to 0.035 milliliters which is not the same as the prior Application No. 16/892645 which recited single drop volume that was about 0.1 to 0.35 milliliters. This is a 10 fold difference which has been removed from the disclosure that was present in 16/892645 and amended to be a different range than what was present in prior Application No. 16/892645. 
Claims 48, 50-51 and 54 are directed to content that are not present in the prior Application No. 16/892645 and is only present in the instant filed application. Claims 48 and 54 are directed to the drop volume of about 0.01 to 0.035 milliliters and for the drop to comprise from about 0.01mg to about 0.035mg of oxymetazoline hydrochloride; and claims 50-51 are directed to the delivered amount/dose of oxymetazoline to be about 0.01mg to about 0.035mg which is not present in the prior application 16/892645. 
As claims 48, 50-51, 54 are directed to subject matter newly added and not present in the prior application, these claims are given priority to the instant filing date of 2/24/2022. The remaining claims receive the priority date of 3/3/2011.
Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. 
Response to Arguments:
The explanation to the changes to the description of figures is accepted. The change to the drop size was made at the time of filing of the instant application so the substitute specification are in order.
However Applicant's arguments that are centered on the assertion that the amendment which was a preliminary amendment was to correct an obvious typographical error to the drop size does not constitute added matter is fully considered but not persuasive. 
The instant application recites the single drop volume to be about 0.01 to 0.035 milliliters. 
Therein the original filed disclosure of the instant application repeats a substantial portion of prior Application No. 16/892645 but is not the same disclosure of prior Application No. 16/892645 filed 06/04/2020 which has the single drop volume to be about 0.1 to 0.35 milliliters; and constitutes a continuation-in-part of the prior application.
The prior application 16/892645 filed 06/04/2020 
recites the single drop volume to be about 0.1 to 0.35 milliliters
is a continuation of 16/577262
16/577262 filed 09/20/2019
recites the single drop volume to be about 0.1 to 0.35 milliliters
is a continuation of 15/837325
15837325 filed 12/11/2017
recites the single drop volume to be about 0.1 to 0.35 milliliters
is a continuation of 14/625099
14625099 filed 02/18/2015
recites the single drop volume to be about 0.1 to 0.35 milliliters
is a continuation of  13/218584
13/218584 filed 08/26/2011
recites the single drop volume to be about 0.1 to 0.35 milliliters
has provisional to 61/448949
61/448949 filed 03/032011 
recites the single drop volume to be about 0.1 to 0.35 milliliters

Wherein the prior applications and provisional recites and establishes that the disclosed single drop volume to be about 0.1 to 0.35 milliliters wherein the change of drop volume in the instant application is not the same as the prior application. The drop volume is not an obvious error as asserted as the prior applications and the provisional recite the single drop volume to be about 0.1 to 0.35 milliliters.
An amendment to correct an obvious error is where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. This is not the case in the instant application as the range in the prior application is about 0.1 to 0.35 milliliters and well within the range of what is known in the art as Horlington et al. teaches that a unit dose of a topical liquid eye drop is known to have a volume of 0.01-0.8ml. Additionally the prior applications have long established this range back to 2011.
The submission of Kumar is not persuasive as Kumar is directed to the desire for a smaller eye drop contrary to the assertion that it is to a typical eyedrop; but as addressed above Horlington et al. establishes that a unit dose of a topical liquid eye drop is known to be a volume of 0.01-0.8ml and the range presented in the prior applications and provisional fall within the known range and not an obvious error. 
As the single drop volume to be about 0.1 to 0.35 milliliters established in the prior applications and provisional is different than the instant application range of a single drop volume of about 0.01 to 0.035 milliliters; it is not the same disclosure and would constitute a continuation-in-part of 16/892645. A new ADS to reflect this change would be in order.
As claims 48, 50-51, 54 are directed to subject matter newly added and not present in the prior application, these claims are given priority to the instant filing date of 2/24/2022. The remaining claims receive the priority date of 3/3/2011.

As addressed above, the application does not contain the same disclosure as the prior application but only repeats a substantial portion of the prior application and contains additional subject matter not in the prior application and removes subject matter previously present in the prior application which is it not a continuation of the prior application but may constitute a continuation-in-part of the prior application. Additionally, in 14/625099 there was a restriction between Groups (i.e. the methods of use from composition) but as the instant application is not a divisional application, there is no 121 safe harbor; and therein subject to the double patenting rejections presented below.
Response to Arguments:
There are no presented arguments. There is no 121 safe harbor.

Specification
The disclosure is objected to because of the following informalities: the specification does not disclose the claimed drop comprise from about 0.01mg to about 0.035mg of oxymetazoline hydrochloride, and also does not disclose that the squeeze bottle/dropper that contains an ophthalmic composition with 0.1%wt. oxymetazoline hydrochloride to deliver the claimed amount/dose of about 0.01mg to about 0.035mg oxymetazoline hydrochloride. 
Wherein the specification fails to provide proper antecedent basis for the claimed subject matter (see MPEP §608.01(o). The originally filed claims 48(b, second claim), 49-51 of the instant application filed on 02/24/2022 appear to disclose the claimed subject matter but the specification as filed does not.   
Appropriate correction is required.

New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 30, 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luong et al. (Evaluation of optical rhinometry for nasal provocation testing in allergic and nonallergic subjects).
Rejection:
Luong et la. teaches a pharmaceutically acceptable composition with 0.1% oxymetazoline hydrochloride (nasal challenge, inherently has a carrier, no preservative recited). As the structural properties of the composition are met and is pharmaceutically acceptable, the composition is capable of the future intended ophthalmic use. The drug concentration would increase eyelid separation without dilating pupils as it is the same 0.1% oxymetazoline concentration as that of the Example 7 of the specification and inherently be present, as an inherent feature need not be recognized at the time of the invention and the discovery of a previously unappreciated property of a prior art composition does not render the old composition patentably new to the discoverer. 



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 48, 50-51, 54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by deViries et al. (U.S. Pat. 10814001).
deViries et al. teaches an ophthalmic composition in a single use container comprising 0.1 wt.% oxymetazoline hydrochloride; 0.64 wt.% sodium chloride; 0.075 wt.% potassium chloride; 0.048 wt.% calcium chloride dihydrate; 0.03 wt.% magnesium chloride hexahydrate; 0.39 wt.% sodium acetate trihydrate; 0.17 wt.% sodium citrate; and 0.5 wt.% hypromellose (tear substitute/artificial tear lubricant). The formulation has a pH of 5.8-6.8 and does not comprise a preservative (claims 1, 12). The container (dropper) delivers about 0.035mg of oxymetazoline hydrochloride per drop (claims 6, 11, col. 4 line 21-25). As the concentration of oxymetazoline hydrochloride is 0.1% and the dose per drop is about 0.035mg of oxymetazoline hydrochloride - the volume for the drop is 0.035ml falling within the claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Luong et al. (Evaluation of optical rhinometry for nasal provocation testing in allergic and nonallergic subjects) as applied to claims 30, 52 above, in view of Rault et al. (U.S. Pat. Pub. 2005/0129622).
Rejection:
The teachings of Luong et al. are addressed above.
Luong et al. does not expressly teach the inclusion of tear substitutes/lubricants, but does teach that the pharmaceutical preparation to be useful for a nasal application/challenge.
Rault et al. teaches that nasal formulations with actives like oxymetazoline are known to include mucopolysaccharides and film formers like hydroxypropyl methylcellulose (Hypromellose, tear substitute/artificial tear lubricant) as it adds moisturizing effects which are desirable as it improved the comfort sensation of the patient (abstract,[13, 16, 22]). 
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention to incorporate a film former like hydroxypropyl methylcellulose as suggested by Rault and produce the claimed invention; as it is prima facie obvious to incorporate known conventional components that improves the moisturizing effects and improve the comfort of the patient with a reasonable expectation of success. 

Claims 47, 49, 53 are rejected under 35 U.S.C. 103 as being unpatentable over Luong et al. (Evaluation of optical rhinometry for nasal provocation testing in allergic and nonallergic subjects) as applied to claims 30, 52 above, in view of Winfield et al. (Pharmaceutical Practice- Nasal solutions, Containers for nasal and aural preparations).
Rejection:
The teachings of Luong et al. are addressed above.
Luong et al. does not expressly teach the pH of the solution or the type of container/packaging, but does teach that the pharmaceutical preparation to be useful for a nasal application/challenge and implicitly have a container/packaging to be used.
Winfield et al. teaches that nasal preparations are buffered to a pH of 5.5-6.5 and are drops or sprays (Nasal solutions). Winfield et al. also teaches that nose drops should be in amber glass bottles with a teat and dropper, and nasal spray are in flexible plastic bottles (squeeze bottle) or in plain glass bottles with a spray or dropper (Containers for nasal and aural preparations).
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention for the nasal solution to have a pH of 5.5-6.5 and be in a known containers such as a dropper or squeeze bottle as suggested by Winfield and produce the claimed invention; as it is prima facie obvious that the solution would be the conventional pH for the preparation with a reasonable expectation of success and that the preparation would be in the known conventional packaging/containers with a reasonable expectation of success. As addressed above, the drug concentration would increase eyelid separation without dilating pupils as it is the same 0.1% oxymetazoline concentration as that of the Example 7 of the specification and would increase eyelid separation without dilating pupils being the same concentration. 

Claims 48, 51, 54 are rejected under 35 U.S.C. 103 as being unpatentable over Luong et al. (Evaluation of optical rhinometry for nasal provocation testing in allergic and nonallergic subjects) as applied to claims 30, 52 above, in view of Winfield et al. (Pharmaceutical Practice- Nasal solutions, Containers for nasal and aural preparations) and Frey, II et al. (U.S. Pat. Pub. 2006/0039995).
Rejection:
The teachings of Luong et al. are addressed above.
Luong et al. does not expressly teach the type of container/packaging or size of the drop/dose, but does teach that the pharmaceutical preparation to be useful for a nasal application/challenge and implicitly have a container/packaging to be used.
Winfield et al. teaches that nasal preparations are drops or sprays (Nasal solutions) and that nose drops should be in amber glass bottles with a teat and dropper, and nasal spray are in flexible plastic bottles (squeeze bottle) or in plain glass bottles with a spray or dropper (Containers for nasal and aural preparations).
Frey, II et al. teaches that a known dosage volume for nasal sprays or drops range from 0.015ml-1.0ml [86].
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention for the nasal solution to be in a known containers such as a dropper or squeeze bottle and in known dosage volumes as suggested by Winfield and Frey, II et al. and produce the claimed invention; as it is prima facie obvious that the preparation would be in the known conventional packaging/containers and known dosage volumes and optimized within the known volumes to attain the desired therapeutic profile (i.e. 0.02ml with 0.1%oxymetazoline hydrochloride, i.e. about 0.02mg) with a reasonable expectation of success absent evidence of criticality for the claimed volume/dose range.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Luong et al. (Evaluation of optical rhinometry for nasal provocation testing in allergic and nonallergic subjects) in view of Winfield et al. (Pharmaceutical Practice- Nasal solutions, Containers for nasal and aural preparations) as applied to claims 47, 49, 53 above, further in view of Frey, II et al. (U.S. Pat. Pub. 2006/0039995).
Rejection:
The teachings of Luong in view of Winfield are addressed above.
Luong in view of Winfield does not expressly teach the size of the drop/dose, but does teach that the pharmaceutical preparation to be in known nasal containers (i.e. drops/sprays).
Frey, II et al. teaches that a known dosage volume for nasal sprays or drops range from 0.015ml-1.0ml [86].
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention for the nasal solution to be in known dosage volumes as suggested by Frey, II et al. and produce the claimed invention; as it is prima facie obvious that the preparation would be in known dosage volumes and optimized within the known volumes to attain the desired therapeutic profile (i.e. 0.02ml with 0.1%oxymetazoline hydrochloride, i.e. about 0.02mg) with a reasonable expectation of success absent evidence of criticality for the claimed volume/dose range.

Claims 30, 47, 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Induction and relief of nasal congestion in ferrets infected with influenza virus) in view of Luong et al. (Evaluation of optical rhinometry for nasal provocation testing in allergic and nonallergic subjects).
Rejection:
Chen et al. teaches oxymetazoline that is diluted in DPBS (Dulbecco’s phosphate buffered saline known to have pH of 7.2-7.6, no preservative recited) to have a pharmaceutically acceptable 0.1% oxymetazoline solution and at a dose of 25ul (nasal use, Page 58 Drugs, Page 62 Table 2). The drug concentration would increase eyelid separation without dilating pupils as it is the same 0.1% oxymetazoline concentration as that of the Example 7 of the specification and intrinsically be present, as an intrinsic feature need not be recognized at the time of the invention and the discovery of a previously unappreciated property of a prior art composition does not render the old composition patentably new to the discoverer.
Chen et al. does not expressly recite the form of oxymetazoline but does teach pharmaceutical 0.1% oxymetazoline buffered solution.
Luong et al. teaches that a known pharmaceutical oxymetazoline form is oxymetazoline hydrochloride (also at 0.1%, Page 285 second column last paragraph).
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention for the oxymetazoline to be its hydrochloride salt as suggested by Luong et al. and produce the claimed invention; as it is prima facie obvious to utilize the known pharmaceutical salt form of oxymetazoline with a reasonable expectation of success. As the structural properties of the composition are met and pharmaceutically acceptable, the composition is capable of the future intended ophthalmic use. 

Claims 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Induction and relief of nasal congestion in ferrets infected with influenza virus) in view of Luong et al. (Evaluation of optical rhinometry for nasal provocation testing in allergic and nonallergic subjects) as applied to claims 30, 47, 52-53 above, further in view of Rault et al. (U.S. Pat. Pub. 2005/0129622).
Rejection:
The teachings of Chen in view of Luong are addressed above.
Chen in view of Luong does not expressly teach the inclusion of tear substitutes/lubricants, but does teach that the pharmaceutical preparation to be useful for a nasal application.
Rault et al. teaches that nasal formulations with actives like oxymetazoline are known to include mucopolysaccharides and film formers like hydroxypropyl methylcellulose (Hypromellose, tear substitute/artificial tear lubricant) as it adds moisturizing effects which are desirable as it improved the comfort sensation of the patient (abstract,[13, 16, 22]). 
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention to incorporate a film former like hydroxypropyl methylcellulose as suggested by Rault and produce the claimed invention; as it is prima facie obvious to incorporate known conventional components that improves the moisturizing effects and improve the comfort of the patient with a reasonable expectation of success. 

Claims 48-51, 54 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Induction and relief of nasal congestion in ferrets infected with influenza virus) in view of Luong et al. (Evaluation of optical rhinometry for nasal provocation testing in allergic and nonallergic subjects) as applied to claims 30, 47, 52-53 above, in view of Winfield et al. (Pharmaceutical Practice- Nasal solutions, Containers for nasal and aural preparations).
Rejection:
The teachings of Chen in view of Luong are addressed above including a dose of 25ul of 0.1% oxymetazoline hydrochloride (is 0.025mg per dose).
Chen in view of Luong does not expressly teach the type of container/packaging, but does teach that the pharmaceutical preparation to be useful for a nasal application/ and implicitly has a container/packaging to be used.
Winfield et al. teaches that nasal preparations are drops or sprays (Nasal solutions) and that nose drops should be in amber glass bottles with a teat and dropper, and nasal spray are in flexible plastic bottles (squeeze bottle) or in plain glass bottles with a spray or dropper (Containers for nasal and aural preparations).
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention for the nasal solution to be in a known containers such as a dropper or squeeze bottle as suggested by Winfield and produce the claimed invention; as it is prima facie obvious that the preparation would be in the known conventional packaging/containers for transport and delivery with a reasonable expectation of success.

Claims 30, 42-45, 47, 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Shanler et al. (U.S. Pat. Pub. 2012/0208858).
Rejection:
Shanler et al. teaches an oxymetazoline cream which can be applied ophthlamically to the eye/eyelids for ocular rosacea. Prepared concentrations include 0.1%wt. oxymetazoline HCl (Table 3 trial 2 and 5, Table 4 trial 8, Table 13). The composition may contain various excipients including polyols (i.e. polyethylene glycol Table 3 tear substitute/artificial tear lubricant) and celluloses like hydroxyethyl cellulose (tear substitute/artificial tear lubricant). The composition need not require preservatives (“may include”) and an example is formulated without preservatives 
(Trial 19). The pH of the creams may be about 4.5-about 5.5, trials 35-37 were buffered at a pH of 4.5 [97, 110, 121]
Wherein while Shanler does not expressly teach an example of 0.1% oxymetazoline HCl without a preservative, Shanler does expressly teaches that the preservative is optional (“may include”) and exemplifies oxymetazoline HCl without preservatives at 0.15% wherein it would be prima facie obvious to one of ordinary skill in the art at the time of the claimed invention to exemplify the 0.1% composition without a preservative as it is not a required component with a reasonable expectation of success as Shanler demonstrates the absence of preservatives in the composition and it is desirable not to include additional component if not necessary due to additional cost.

Claims 30, 42-45, 47, 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Shanler et al. (U.S. Pat. Pub. 2012/0208858) as applied to claims 30, 42-45, 47, 52-53 above, in view of Goncalves (U.S. Pat. 4579153).
Rejection:
The teachings of Shanler are addressed above.
Shanler does not expressly teach the type of packaging for the composition but does teach that the composition can be packaged for application by hand or in measured doses to provide a more controlled dose [103]. 
Goncalves teaches that a drop dispenser for liquid or pasty substances like creams are known in a bottle with a stopper device to dispense the content drop by drop (dropper). 
Wherein it would be obvious to one of skill in the art before the effective filing date of the claimed invention to package the composition in a drop dispenser as suggested by Goncalves and produce the claimed invention as it is prima facie obvious to package a composition in a known container that provides a measured drop by drop dose as indicated by Shanler with a reasonable expectation of success.

Claims 48, 50-51, 54 are rejected under 35 U.S.C. 103 as being unpatentable over Bosworth et al. (WO 2017/011271) in view of Horlington et al. (U.S. Pat. 4425345).
Rejection:
Bosworth et al. teaches a pharmaceutically acceptable composition with 0.1% oxymetazoline hydrochloride and 1.0% pilocarpine in vehicle 3 

    PNG
    media_image1.png
    528
    919
    media_image1.png
    Greyscale
 which is applied as drops to the eye (inherently has a dropper, no preservative recited). 
Bosworth et al. does not teach the drop/dose volume but does teach eyedrop form for the 0.1% oxymetazoline hydrochloride solution.
Horlington et al. teaches that it is known that a unit dose of a topical liquid eye drop can have a volume of 0.01-0.8ml including the recitation of i.e. a drop of 10ul to 80ul (which is 0.01ml to 0.08ml; col. 7 lines 59-62 ) and such multidose containers are well known in the art (col. 8 line 52-59).
Wherein it would be obvious to one of ordinary skill in the art to utilize the known eye drop size of 0.01-0.8ml including the specifically recited range of 0.01-0.08ml as suggested by Horlington et al. and produce the claimed invention; as it is prima facie obvious to utilize the known ophthalmic drop sizes (as concentration of the oxymetazoline is 0.1% the concentration of the drug is 0.01 to 0.08mg with the drop volume of 0.01-0.08ml) and to optimize within the known range of drop size (and therein drug concentration) to arrive at the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed range of the drop size or drug concentration. 

Double Patenting
Claims 30, 49, 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9867808 in view of U.S. Pharmacopeia (Oxymetazoline Hydrochloride Ophthalmic Solution).
The patented claims are directed to the method of an ophthalmic use of a composition comprising about 0.1% oxymetazoline, and that the 0.1% oxymetazoline increases the vertical separation of the lids of the eye (no preservative required).
The patented claims does not expressly teach the hydrochloride salt of oxymetazoline but does teach the ophthalmic composition to comprise 0.1% oxymetazoline and delivered as an eye drop wherein a dropper for the eye drop is implicit.
U.S. Pharmacopeia teaches that the pharmaceutically acceptable ophthalmic form of oxymetazoline is oxymetazoline hydrochloride.
Wherein it would be obvious to one of ordinary skill in the art to incorporate the hydrochloride form of oxymetazoline as suggested by U.S. Pharmacopeia, and produce the claimed invention; as it is prima facie obvious to utilize the known and pharmaceutically ophthlamically acceptable form of oxymetazoline with a reasonable expectation of success. The drug concentration of 0.1% is recited to increase eyelid separation and would be expected to do so without dilating pupils as it is the same exemplified value as the instant specification.
Response to Arguments:
Applicant's arguments are centered on the assertion that the Examiner did not establish a prima facie case of obviousness and that there are unexpected results overcoming obviousness. This is fully considered but not persuasive as the rejection is with regard to double patenting and the use of the known hydrochloride salt form for oxymetazoline is prima facie obvious over the patented claims absent evidence of criticality for the hydrochloride salt over the base oxymetazoline form. The inclusion of conventional excipients are also prima facie obvious with a reasonable expectation of success absent evidence of criticality for specific excipients which have not been presented. As for the unexpected result, the patented claims are to the same 0.1% oxymetazoline in Example 7 of Applicant’s argument wherein the same lack of dilation would be present and double patenting exists between the claims as the use of the hydrochloride salt is obvious as addressed above.  
Accordingly, the rejection stands.

Claims 42-47, 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9867808 in view of U.S. Pharmacopeia (Oxymetazoline Hydrochloride Ophthalmic Solution) as applied to claims 30, 49, 52 above, further in view of Chapin et al. (U.S. Pat. Pub. 2007/0264318).
The teachings of the patented claims in view of U.S. Pharmacopeia are addressed above.
The patented claims in view of U.S. Pharmacopeia does not expressly teach the inclusion of the lubricant/tear substitute or pH but does teach the ophthalmic composition to comprise 0.1% oxymetazoline hydrochloride.
Chapin et al. teaches that ophthalmic compositions containing vasoconstrictors like oxymetazoline can be combined with known conventional components including tear substitutes/artificial tear lubricant like polyols and cellulose derivatives such as hypromellose (hydroxypropylmethylcellulose, [93,95]), carriers including water and mixtures of water with mineral oils [107, 136], inclusion of pH adjusters to a physiological pH such as 4-8, and packaged as a single dose or multi-dose products (droppers [123,112], single dose [125]).
Wherein it would be obvious to one of ordinary skill in the art to incorporate the tear substitute/lubricant such as hypromellose, carriers like water and mineral oil, a pH adjusters for a pH of 4-8, and various dose forms (single and multidose droppers) as suggested by Chapin et al. and produce the claimed invention; as it is prima facie obvious to utilize the known conventional components for ophthalmic compositions and compactible with vasoconstrictor including oxymetazoline and known delivery forms (multidose droppers and single dose droppers) with a reasonable expectation of success absent evidence of criticality for the specific component.
Response to Arguments:
Applicant's arguments are those addressed above.
Accordingly, the rejection stands.

Claims 48, 50-51, 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9867808 in view of U.S. Pharmacopeia (Oxymetazoline Hydrochloride Ophthalmic Solution) as applied to claims 30, 49, 52 above, further in view of Horlington et al. (U.S. Pat. 4425345).
The teachings of patented claims in view of U.S. Pharmacopeia are addressed above.
The patented claims in view of U.S. Pharmacopeia do not expressly teach the eye drop size, but does teach an ophthalmic composition comprising oxymetazoline at 0.1% that is given as a single drop.
Horlington et al. teaches that it is known that a unit dose of a topical liquid eye drop can have a volume of 0.01-0.8ml including the recitation of i.e. a drop of 10ul to 80ul (which is 0.01ml to 0.08ml; col. 7 lines 59-62 ) and such multidose containers are well known in the art (col. 8 line 52-59).
Wherein it would be obvious to one of ordinary skill in the art to utilize the known eye drop size of 0.01-0.8ml including the specifically recited range of 0.01-0.08ml as suggested by Horlington et al. and produce the claimed invention; as it is prima facie obvious to utilize the known ophthalmic drop sizes (as concentration of the oxymetazoline is 0.1% the concentration of the drug is 0.01 to 0.08mg with the drop volume of 0.01-0.08ml) and to optimize within the known range of drop size (and therein drug concentration) to arrive at the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed range of the drop size or drug concentration. 
Response to Arguments:
Applicant's arguments are those addressed above.
Accordingly, the rejection stands.

Claims 30, 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 8357714 in view of U.S. Pharmacopeia (Oxymetazoline Hydrochloride Ophthalmic Solution).
The patented claims are directed to the method of treating ptosis with the administration to the exterior surface of the eye a composition comprising at least about 0.05% oxymetazoline in an ophthalmic carrier (no preservative required).
The patented claims does not expressly teach the hydrochloride salt of oxymetazoline or for the concentration to be 0.1% but does teach the composition to comprise at least about 0.05% oxymetazoline.
U.S. Pharmacopeia teaches that the pharmaceutically acceptable ophthalmic form of oxymetazoline is oxymetazoline hydrochloride.
Wherein it would be obvious to one of ordinary skill in the art to incorporate the hydrochloride form of oxymetazoline as suggested by U.S. Pharmacopeia, and produce the claimed invention; as it is prima facie obvious to utilize the known and pharmaceutically ophthlamically acceptable form of oxymetazoline and optimize the amount of the oxymetazoline within the patented range to attain the desired profile and the claimed value with a reasonable expectation of success absent evidence of criticality for the claimed value. 
Response to Arguments:
Applicant's arguments are centered on the assertion that the Examiner did not establish a prima facie case of obviousness and that there are unexpected results overcoming obviousness. This is fully considered but not persuasive as the rejection is with regard to double patenting and the use of the known hydrochloride salt form for oxymetazoline is prima facie obvious over the patented claims absent evidence of criticality for the hydrochloride salt over the base oxymetazoline form. The inclusion of conventional excipients are also prima facie obvious with a reasonable expectation of success absent evidence of criticality for specific excipients which have not been presented. As for the unexpected result, the patented claims are to the same disclosed values of the specification addressed to increase eyelid separation without dilating pupils and includes the exemplified 0.1% oxymetazoline wherein double patenting exists between the claims as the use of the hydrochloride salt is obvious as addressed above absent evidence of criticality for the salt.  
Accordingly, the rejection stands.

Claims 42-47, 49, 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 of U.S. Patent No. 8357714 in view of U.S. Pharmacopeia (Oxymetazoline Hydrochloride Ophthalmic Solution) as applied to claims 30, 52 above, further in view of Chapin et al. (U.S. Pat. Pub. 2007/0264318).
The teachings of the patented claim in view of U.S. Pharmacopeia are addressed above.
The patented claim in view of U.S. Pharmacopeia does not expressly teach the inclusion of the lubricant/tear substitute, the pH, or droppers but does teach the ophthalmic composition comprise oxymetazoline hydrochloride at 0.1%.
Chapin et al. teaches that ophthalmic compositions containing vasoconstrictors like oxymetazoline can be combined with known conventional components including tear substitutes/artificial tear lubricant like polyols and cellulose derivatives such as hypromellose (hydroxypropylmethylcellulose, [93,95]), carriers including water and mixtures of water with mineral oils [107, 136], inclusion of pH adjusters to a physiological pH such as 4-8, and packaged as a single dose or multi-dose products (droppers [123,[112], single dose [125]).
Wherein it would be obvious to one of ordinary skill in the art to incorporate the tear substitute/lubricant such as hypromellose, carriers like water and mineral oil, a pH adjusters for a pH of 4-8, and various dose forms as suggested by Chapin et al. and produce the claimed invention; as it is prima facie obvious to utilize the known conventional components for ophthalmic compositions and compactible with vasoconstrictor including oxymetazoline and known delivery forms (multidose droppers and single dose droppers) with a reasonable expectation of success absent evidence of criticality for the specific component. The drug concentration would be expected to increase eyelid separation without dilating pupils as it is within the disclosed values of  the specification which addresses the therapeutic levels of oxymetazoline to increase eyelid separation without dilating pupils is at least 0.05% oxymetazoline and exemplifies it with 0.1% oxymetazoline.
Response to Arguments:
Applicant's arguments are those addressed above.
Accordingly, the rejection stands.

Claims 48, 50-51, 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 8357714 in view of U.S. Pharmacopeia (Oxymetazoline Hydrochloride Ophthalmic Solution) as applied to claims 30, 52 above, further in view of Horlington et al. (U.S. Pat. 4425345).
The teachings of patented claim in view of U.S. Pharmacopeia are addressed above.
The patented claim in view of U.S. Pharmacopeia do not expressly teach the eye drop size, but does teach an ophthalmic composition comprising oxymetazoline at 0.1% that is given as a single drop.
Horlington et al. teaches that it is known that a unit dose of a topical liquid eye drop can have a volume of 0.01-0.8ml including the recitation of i.e. a drop of 10ul to 80ul (which is 0.01ml to 0.08ml; col. 7 lines 59-62 ) and such multidose containers are well known in the art (col. 8 line 52-59).
Wherein it would be obvious to one of ordinary skill in the art to utilize the known eye drop size of 0.01-0.8ml including the specifically recited range of 0.01-0.08ml as suggested by Horlington et al. and produce the claimed invention; as it is prima facie obvious to utilize the known ophthalmic drop sizes (as concentration of the oxymetazoline is 0.1% the concentration of the drug is 0.01 to 0.08mg with the drop volume of 0.01-0.08ml) and to optimize within the known range of drop size (and therein drug concentration) to arrive at the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed range of the drop size or drug concentration. 
Response to Arguments:
Applicant's arguments are those addressed above.
Accordingly, the rejection stands.

Claims 30, 42, 44, 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9018240 in view of U.S. Pharmacopeia (Oxymetazoline Hydrochloride Ophthalmic Solution).
The patented claims are directed to a topical ophthalmic composition comprising about 0.1% oxymetazoline, 0.25% phenylephrine, a pharmaceutical carrier, and an agent from the group consisting of vitamin A, a lubricant, a blue dye, and combination thereof (no preservative required).
The patented claim does not expressly teach the hydrochloride salt of oxymetazoline but does teach the ophthalmic composition to comprise 0.1% oxymetazoline with a carrier.
U.S. Pharmacopeia teaches that the pharmaceutically acceptable ophthalmic form of oxymetazoline is oxymetazoline hydrochloride.
Wherein it would be obvious to one of ordinary skill in the art to incorporate the hydrochloride form of oxymetazoline as suggested by U.S. Pharmacopeia, and produce the claimed invention; as it is prima facie obvious to utilize the known and pharmaceutically ophthlamically acceptable form of oxymetazoline with a reasonable expectation of success. 
Response to Arguments:
Applicant's arguments are centered on the assertion that the Examiner did not establish a prima facie case of obviousness and that there are unexpected results overcoming obviousness. This is fully considered but not persuasive as the rejection is with regard to double patenting and the use of the known hydrochloride salt form for oxymetazoline is prima facie obvious over the patented claims absent evidence of criticality for the hydrochloride salt over the base oxymetazoline form. The inclusion of conventional excipients are also prima facie obvious with a reasonable expectation of success absent evidence of criticality for specific excipients which have not been presented. As for the unexpected result, the patented claims are to the same exemplified 0.1% oxymetazoline of Example 7 wherein double patenting exists between the claims as the use of the hydrochloride salt is obvious as addressed above absent evidence of criticality for the salt.  
Accordingly, the rejection stands.

Claims 43, 45-47, 49, 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9018240 in view of U.S. Pharmacopeia (Oxymetazoline Hydrochloride Ophthalmic Solution as applied to claims 30, 42, 44, 52 above, further in view of Chapin et al. (U.S. Pat. Pub. 2007/0264318).
The teachings of the patented claim in view of U.S. Pharmacopeia are addressed above.
The patented claim in view of U.S. Pharmacopeia does not expressly teach the inclusion of the specific recited lubricant/tear substitutes or pH but does teach the ophthalmic composition to comprise 0.1% oxymetazoline.
Chapin et al. teaches that ophthalmic compositions containing vasoconstrictors like oxymetazoline can be combined with known conventional components including tear substitutes/artificial tear lubricant like polyols and cellulose derivatives such as hypromellose (hydroxypropylmethylcellulose, [93,95]), carriers including water and mixtures of water with mineral oils [107, 136], inclusion of pH adjusters to a physiological pH such as 4-8, and packaged as a single dose or multi-dose products (droppers [123, 112], single dose [125]).
Wherein it would be obvious to one of ordinary skill in the art to incorporate the tear substitute/lubricant such as hypromellose, carriers like water and mineral oil, a pH adjusters for a pH of 4-8, and various dose forms (single and multidose droppers) as suggested by Chapin et al. and produce the claimed invention; as it is prima facie obvious to utilize the known conventional components for ophthalmic compositions like polyols and hypromellose, and compactible with vasoconstrictor including oxymetazoline and known delivery forms (multidose droppers and single dose droppers) with a reasonable expectation of success absent evidence of criticality for the specific component. The drug concentration would be expected to increase eyelid separation without dilating pupils as it is the exemplified value of the specification to increase eyelid separation without dilating pupils.
Response to Arguments:
Applicant's arguments are those addressed above.
Accordingly, the rejection stands.

Claims 48, 50-51, 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9018240 in view of U.S. Pharmacopeia (Oxymetazoline Hydrochloride Ophthalmic Solution as applied to claims 30, 42, 44, 52 above, further in view of Horlington et al. (U.S. Pat. 4425345).
The teachings of patented claim in view of U.S. Pharmacopeia are addressed above.
The patented claim in view of U.S. Pharmacopeia do not expressly teach the eye drop size, but does teach an ophthalmic composition comprising oxymetazoline at 0.1% that is given as a single drop.
Horlington et al. teaches that it is known that a unit dose of a topical liquid eye drop can have a volume of 0.01-0.8ml including the recitation of i.e. a drop of 10ul to 80ul (which is 0.01ml to 0.08ml; col. 7 lines 59-62 ) and such multidose containers are well known in the art (col. 8 line 52-59).
Wherein it would be obvious to one of ordinary skill in the art to utilize the known eye drop size of 0.01-0.8ml including the specifically recited range of 0.01-0.08ml as suggested by Horlington et al. and produce the claimed invention; as it is prima facie obvious to utilize the known ophthalmic drop sizes (as concentration of the oxymetazoline is 0.1% the concentration of the drug is 0.01 to 0.08mg with the drop volume of 0.01-0.08ml) and to optimize within the known range of drop size (and therein drug concentration) to arrive at the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed range of the drop size or drug concentration. 
Response to Arguments:
Applicant's arguments are those addressed above.
Accordingly, the rejection stands.

Claims 30, 49, 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10912765 in view of U.S. Pharmacopeia (Oxymetazoline Hydrochloride Ophthalmic Solution).
The patented claims are directed to the method for increasing the vertical separation of the eyelids with the administration to the exterior surface of an eye an ophthalmic use of a composition comprising about 0.1% oxymetazoline (no preservative required).
The patented claims does not expressly teach the hydrochloride salt of oxymetazoline but does teach the ophthalmic composition to comprise 0.1% oxymetazoline and delivered as an eye drop wherein a dropper for the drop is implicit.
U.S. Pharmacopeia teaches that the pharmaceutically acceptable ophthalmic form of oxymetazoline is oxymetazoline hydrochloride.
Wherein it would be obvious to one of ordinary skill in the art to incorporate the hydrochloride form of oxymetazoline as suggested by U.S. Pharmacopeia, and produce the claimed invention; as it is prima facie obvious to utilize the known and pharmaceutically ophthlamically acceptable form of oxymetazoline with a reasonable expectation of success. The drug concentration of 0.1% is recited to increase vertical eyelid separation and would be expected to do so without dilating pupils as it is the exemplified value of the specification to increase eyelid separation without dilating pupils.
Response to Arguments:
Applicant's arguments are centered on the assertion that the Examiner did not establish a prima facie case of obviousness and that there are unexpected results overcoming obviousness. This is fully considered but not persuasive as the rejection is with regard to double patenting and the use of the known hydrochloride salt form for oxymetazoline is prima facie obvious over the patented claims absent evidence of criticality for the hydrochloride salt over the base oxymetazoline form. The inclusion of conventional excipients are also prima facie obvious with a reasonable expectation of success absent evidence of criticality for specific excipients which have not been presented. As for the unexpected result, the patented claims are to the same exemplified 0.1% oxymetazoline of Example 7 wherein double patenting exists between the claims as the use of the hydrochloride salt is obvious as addressed above absent evidence of criticality for the salt.  
Accordingly, the rejection stands.

Claims 42-47, 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10912765 in view of U.S. Pharmacopeia (Oxymetazoline Hydrochloride Ophthalmic Solution) as applied to claims 30, 49, 52 above, further in view of Chapin et al. (U.S. Pat. Pub. 2007/0264318).
The teachings of the patented claims in view of U.S. Pharmacopeia are addressed above.
The patented claims in view of U.S. Pharmacopeia does not expressly teach the inclusion of the lubricant/tear substitute or pH but does teach the ophthalmic composition to comprise 0.1% oxymetazoline.
Chapin et al. teaches that ophthalmic compositions containing vasoconstrictors like oxymetazoline can be combined with known conventional components including tear substitutes/artificial tear lubricant like polyols and cellulose derivatives such as hypromellose (hydroxypropylmethylcellulose, [93,95]), carriers including water and mixtures of water with mineral oils [107, 136], inclusion of pH adjusters to a physiological pH such as 4-8, and packaged as a single dose or multi-dose products (droppers [123, 112], single dose [125]).
Wherein it would be obvious to one of ordinary skill in the art to incorporate the tear substitute/lubricant such as hypromellose, carriers like water and mineral oil, a pH adjusters for a pH of 4-8, and various dose forms (single and multidose droppers) as suggested by Chapin et al. and produce the claimed invention; as it is prima facie obvious to utilize the known conventional components for ophthalmic compositions and compactible with vasoconstrictor including oxymetazoline and known delivery forms (multidose droppers and single dose droppers) with a reasonable expectation of success absent evidence of criticality for the specific component.
Response to Arguments:
Applicant's arguments are those addressed above.
Accordingly, the rejection stands.

Claims 48, 50-51, 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10912765 in view of U.S. Pharmacopeia (Oxymetazoline Hydrochloride Ophthalmic Solution) as applied to claims 30, 49, 52 above, further in view of Horlington et al. (U.S. Pat. 4425345).
The teachings of patented claims in view of U.S. Pharmacopeia are addressed above.
The patented claims in view of U.S. Pharmacopeia do not expressly teach the eye drop size, but does teach an ophthalmic composition comprising oxymetazoline at 0.1% that is given as a single drop.
Horlington et al. teaches that it is known that a unit dose of a topical liquid eye drop can have a volume of 0.01-0.8ml including the recitation of i.e. a drop of 10ul to 80ul (which is 0.01ml to 0.08ml; col. 7 lines 59-62 ) and such multidose containers are well known in the art (col. 8 line 52-59).
Wherein it would be obvious to one of ordinary skill in the art to utilize the known eye drop size of 0.01-0.8ml including the specifically recited range of 0.01-0.08ml as suggested by Horlington et al. and produce the claimed invention; as it is prima facie obvious to utilize the known ophthalmic drop sizes (as concentration of the oxymetazoline is 0.1% the concentration of the drug is 0.01 to 0.08mg with the drop volume of 0.01-0.08ml) and to optimize within the known range of drop size (and therein drug concentration) to arrive at the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed range of the drop size or drug concentration. 
Response to Arguments:
Applicant's arguments are those addressed above.
Accordingly, the rejection stands.

Claims 30, 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-45 of copending Application No. 16/892645.
The copending claims are directed to the method of treating ptosis in a human patient with the administration to the exterior surface of an eye of the patient a pharmaceutical composition comprising about 0.05-0.1%wt. oxymetazoline hydrochloride which does not include a preservative; wherein the patient does not have an allergic ocular condition calling for the treatment of the eye with oxymetazoline, does not have eyelid swelling, and has not undergone refractive eye surgery.
Wherein while the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are to a composition with the same claimed components and while it does not recite the exact claimed value of oxymetazoline hydrochloride it does recite the range of 0.05-0.1% which embraces it where it is prima facie obvious to one or ordinary skill in the art to optimize within the copending range as a means of attaining the desired therapeutic profile and arrive at the desired value with reasonable expectation of success absent evidence of criticality for the claimed value. 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments:
Applicant's arguments are centered on the assertion that the Examiner did not establish a prima facie case of obviousness and that there are unexpected results overcoming obviousness. This is fully considered but not persuasive as the rejection is with regard to double patenting and the use of the known hydrochloride salt form for oxymetazoline is prima facie obvious over the patented claims absent evidence of criticality for the hydrochloride salt over the base oxymetazoline form. The inclusion of conventional excipients are also prima facie obvious with a reasonable expectation of success absent evidence of criticality for specific excipients which have not been presented. As for the unexpected result, the patented claims are to the same disclosed values of the specification addressed to increase eyelid separation without dilating pupils and also recites the same 0.1% oxymetazoline of Example 7 wherein double patenting exists between the claims.  
Accordingly, the rejection stands.

Claims 42-47, 53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-45 of copending Application No. 16/892645 as applied to claims 30, 52 above, in view of Chapin et al. (U.S. Pat. Pub. 2007/0264318).
The teachings of the copending claims are addressed above.
The copending claims does not expressly teach the inclusion of the lubricant/tear substitute or pH but does teach the ophthalmic composition to comprise oxymetazoline.
Chapin et al. teaches that ophthalmic compositions containing vasoconstrictors like oxymetazoline can be combined with known conventional components including tear substitutes/artificial tear lubricant like polyols and cellulose derivatives such as hypromellose (hydroxypropylmethylcellulose, [93,95]), carriers including water and mixtures of water with mineral oils [107, 136], inclusion of pH adjusters to a physiological pH such as 4-8, and packaged as a single dose or multi-dose products (droppers [123, 112], single dose [125]).
Wherein it would be obvious to one of ordinary skill in the art to incorporate the tear substitute/lubricant such as hypromellose, carriers like water and mineral oil, a pH adjusters for a pH of 4-8, and various dose forms (single and multidose droppers) as suggested by Chapin et al. and produce the claimed invention; as it is prima facie obvious to utilize the known conventional components for ophthalmic compositions and compactible with vasoconstrictor including oxymetazoline and known delivery forms with a reasonable expectation of success absent evidence of criticality for the specific component. 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments:
Applicant's arguments are those addressed above.
Accordingly, the rejection stands.

Claims 48, 50-51, 54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-45 of copending Application No. 16/892645 as applied to claims 30, 52 above, further in view of Horlington et al. (U.S. Pat. 4425345).
The teachings of copending claims are addressed above.
The copending claims do not expressly teach the eye drop size, but does teach an ophthalmic composition comprising oxymetazoline (i.e. 0.1%) to the eye.
Horlington et al. teaches that it is known to deliver actives by eyedrop and that a unit dose of a topical liquid eye drop can have a volume of 0.01-0.8ml including the recitation of i.e. a drop of 10ul to 80ul (which is 0.01ml to 0.08ml; col. 7 lines 59-62 ) and such multidose containers are well known in the art (col. 8 line 52-59).
Wherein it would be obvious to one of ordinary skill in the art to utilize the known eye drop size of 0.01-0.8ml including the specifically recited range of 0.01-0.08ml as suggested by Horlington et al. and produce the claimed invention; as it is prima facie obvious to utilize the known ophthalmic drop sizes (as concentration of the oxymetazoline is 0.1% the concentration of the drug is 0.01 to 0.08mg with the drop volume of 0.01-0.08ml) and to optimize within the known range of drop size (and therein drug concentration) to arrive at the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed range of the drop size or drug concentration. 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments:
Applicant's arguments are those addressed above.
Accordingly, the rejection stands.

Claims 30, 42-46, 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-43, 51-56 of copending Application No. 16/892645 in view of U.S. Pharmacopeia (Oxymetazoline Hydrochloride Ophthalmic Solution).
The copending claims are directed to the method of treating ptosis in a human patient with the administration to the exterior surface of an eye of the patient a pharmaceutical composition comprising about 0.05-0.1%wt. oxymetazoline hydrochloride which does not include a preservative; wherein the patient does not have an allergic ocular condition calling for the treatment of the eye with oxymetazoline, does not have eyelid swelling, and has not undergone refractive eye surgery. The copending claims also recited the composition to include tear substitutes/lubricants like polyols and hypromellose. While the copending claims does not recite the exact claimed value of oxymetazoline it does recite the range of 0.05-0.1% which embraces it where it is prima facie obvious to one or ordinary skill in the art to optimize within the copending range as a means of attaining the desired therapeutic profile and arrive at the desired value with reasonable expectation of success absent evidence of criticality for the claimed value.
The copending claims does not expressly teach the hydrochloride salt of oxymetazoline but does teach the ophthalmic composition to comprise oxymetazoline.
U.S. Pharmacopeia teaches that the pharmaceutically acceptable ophthalmic form of oxymetazoline is oxymetazoline hydrochloride.
Wherein it would be obvious to one of ordinary skill in the art to incorporate the hydrochloride form of oxymetazoline as suggested by U.S. Pharmacopeia, and produce the claimed invention; as it is prima facie obvious to utilize the known and pharmaceutically ophthlamically acceptable form of oxymetazoline with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments:
Applicant's arguments are centered on the assertion that the Examiner did not establish a prima facie case of obviousness and that there are unexpected results overcoming obviousness. This is fully considered but not persuasive as the rejection is with regard to double patenting and the use of the known hydrochloride salt form for oxymetazoline is prima facie obvious over the patented claims absent evidence of criticality for the hydrochloride salt over the base oxymetazoline form. The inclusion of conventional excipients are also prima facie obvious with a reasonable expectation of success absent evidence of criticality for specific excipients which have not been presented. As for the unexpected result, the patented claims are to the same disclosed values of the specification addressed to increase eyelid separation without dilating pupils and also recites the same 0.1% oxymetazoline of Example 7 wherein double patenting exists between the claims.  
Accordingly, the rejection stands.

Claims 47, 49, 53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-43, 51-56 of copending Application No. 16/892645 in view of U.S. Pharmacopeia (Oxymetazoline Hydrochloride Ophthalmic Solution) as applied to claims 30, 41-46, 52 above, further in view of Chapin et al. (U.S. Pat. Pub. 2007/0264318).
The teachings of the copending claims in view of U.S. Pharmacopeia are addressed above.
The copending claims in view of U.S. Pharmacopeia does not expressly teach the pH or droppers but does teach the ophthalmic composition to comprise oxymetazoline with various conventional excipients like polyol and hypromellose.
Chapin et al. teaches that ophthalmic compositions containing vasoconstrictors like oxymetazoline can be combined with known conventional components including tear substitutes/artificial tear lubricant like polyols and cellulose derivatives such as hypromellose (hydroxypropylmethylcellulose, [93,95]), carriers including water and mixtures of water with mineral oils [107, 136], inclusion of pH adjusters to a physiological pH such as 4-8, and packaged as a single dose or multi-dose products (droppers [123], [112], single dose [125]).
Wherein it would be obvious to one of ordinary skill in the art to incorporate pH adjusters for a pH of 4-8, the exclusion of preservatives (i.e. single dose), and various dose forms (single and multidose droppers) as suggested by Chapin et al. and produce the claimed invention; as it is prima facie obvious to utilize the known conventional components for ophthalmic compositions like pH adjusters and compactible with vasoconstrictor including oxymetazoline and known delivery forms (multidose droppers and single dose droppers (no preservatives)) with a reasonable expectation of success absent evidence of criticality for the specific component. The multidose and single dose products (droppers) comprising the oxymetazoline would be expected to increase eyelid separation without dilating pupils as the drug concentration is within the disclosed values of  the specification which addresses the therapeutic levels of oxymetazoline to increase eyelid separation without dilating pupils is at least 0.05% oxymetazoline and exemplifies it with 0.1% oxymetazoline.
Response to Arguments:
Applicant's arguments are those addressed above.
Accordingly, the rejection stands.

Claims 48, 50-51, 54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-43, 51-56 of copending Application No. 16/892645 in view of U.S. Pharmacopeia (Oxymetazoline Hydrochloride Ophthalmic Solution) and Chapin et al. (U.S. Pat. Pub. 2007/0264318) as applied to claims 47, 49, 53 above, further in view of Horlington et al. (U.S. Pat. 4425345).
The teachings of copending claims in view of U.S. Pharmacopeia and Chapin are addressed above.
The copending claims in view of U.S. Pharmacopeia and Chapin do not expressly teach the eye drop size, but does teach an ophthalmic composition comprising oxymetazoline at 0.1% that is given as a single drop.
Horlington et al. teaches that it is known that a unit dose of a topical liquid eye drop can have a volume of 0.01-0.8ml including the recitation of i.e. a drop of 10ul to 80ul (which is 0.01ml to 0.08ml; col. 7 lines 59-62 ) and such multidose containers are well known in the art (col. 8 line 52-59).
Wherein it would be obvious to one of ordinary skill in the art to utilize the known eye drop size of 0.01-0.8ml including the specifically recited range of 0.01-0.08ml as suggested by Horlington et al. and produce the claimed invention; as it is prima facie obvious to utilize the known ophthalmic drop sizes (as concentration of the oxymetazoline is 0.1% the concentration of the drug is 0.01 to 0.08mg with the drop volume of 0.01-0.08ml) and to optimize within the known range of drop size (and therein drug concentration) to arrive at the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed range of the drop size or drug concentration. 
Response to Arguments:
Applicant's arguments are those addressed above.
Accordingly, the rejection stands.

Conclusion
Claims 30, 42-54 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI G HUANG/Primary Examiner, Art Unit 1613